Citation Nr: 1452813	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to November 19, 2012, and in excess of 70 percent from November 19, 2012.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to November 19, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.

In July 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in January 2012 to comply with VA's duties to notify, to obtain the Veteran's Social Security Administration (SSA) and VA treatment records, and to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2014, the RO increased the initial disability rating assigned from 30 percent to 50 percent, effective the date of service connection, and assigned a 70 percent rating from November 19, 2012.  The RO also granted a TDIU effective from November 19, 2012, the date of the increase to 70 percent disabling.  As this does not constitute full grants of the benefits sought on appeal, the Board concludes that the issues of a higher initial rating for PTSD and an award of a TDIU prior to November 19, 2012, remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Throughout the appeal the PTSD results in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.

2.  The Veteran is service-connected for PTSD, evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling; hearing loss, evaluated as zero percent or noncompensably disabling; and erectile dysfunction, evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.

3.  The Veteran completed four years of high school and was last gainfully employed as a heat treat electrician in April 2008.    

4.  The Veteran's service-connected disabilities, particularly his PTSD, preclude his substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for an award of a TDIU prior to November 19, 2012, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the issue of entitlement to a TDIU, the Board is granting his benefit in full and further discussion with respect to VA's duties is not needed. 

As for the initial rating issue, the Veteran was notified in letters dated in June 2008, and October 2012 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, SSA records, and also secured examinations in furtherance of his claims.  Pertinent VA and fee-based examinations were obtained in January 2009 and November 2012, respectively.  38 C.F.R. § 3.159(c)(4).  The VA and fee-based examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD is rated as 50 percent disabling prior to November 19, 2012, and as 70 percent disabling from November 19, 2012, under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  Specifically, pursuant to DC 9411, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2014).

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A January 2009 SSA record shows that the Veteran lacked the motivation and desire to do daily activities due to depression and anxiety.  The record shows that the only person he spent time with was his wife.  The Veteran reported having difficulty getting along with others due to depression and anxiety and that he isolated himself from others.  

The Veteran was afforded a VA examination in January 2009.  He reported being married to his current wife for five years.  The Veteran and his wife stated that they were generally happy, but had had violent physical fights, which in the past led to the police being called.  He had been arrested in the last year after a physical altercation with his wife.  The Veteran's wife reported that he was "always in his own world" and that they did not go out and spend as much time together as they used to.  She stated that he has been more emotionally distant in the last year and was much more reluctant to leave the house.  They currently lived with his 20 year old step-son and reported that he got along well with him.  The Veteran spent little time with his three daughters and was unsure why since they lived in the same town.  The Veteran reported having difficulty feeling close with others.  He reported that he was able to maintain a relatively active social life throughout his working years.  Currently, the Veteran had been more socially isolated and had not spent time with friends in several months, which he stated was due to an increase in anxiety related symptoms when in crowds.  There was no history of suicide attempts, but there was a history of violence/assaultiveness.  The examiner opined that the Veteran and his wife were reporting mild to moderate impairment in functioning secondary to anxiety and depression.  

Examination revealed that the Veteran was clean and appropriately dressed.  His psychomotor activity consisted of hand wringing and was tense.  Speech was unremarkable; attitude was cooperative; affect was constricted; and mood was anxious, depressed.  The Veteran had attention disturbance; he was easily distracted and demonstrated mild impairment in attention and concentration during the examination.  Orientation was intact to person, time, and place.  Thought process was logical and goal directed and thought content was unremarkable.  There were no delusions.  Judgment and insight were fair.  He had sleep impairment and slept about five hours per night and one hour during the day.  There were no hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  The Veteran interpreted proverbs appropriately.  He did not have panic attacks and there were no homicidal or suicidal thoughts.  The Veteran had good impulse control and had episodes of violence only with his wife and solely when drinking alcohol.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  Remote and recent memory was normal; immediate memory was mildly impaired.  The Veteran had been somewhat forgetful lately in that he misplaced objects and lost his train of thought at times, likely due to mild impairment in attention and concentration evident during the examination.  

Following examination, a GAF score of 55 was assigned.  The examiner opined that it was assigned due to the moderate severity of symptoms and subsequent psychosocial impairment.  The examiner noted that the Veteran continued to maintain a relationship with his wife who was very supportive despite an increase in conflict and emotional distance.  The examiner observed that the Veteran had little contact with his children, but maintained a good relationship with his step-son.  The Veteran was no longer working, but when he was working in the last year, he reported difficulty concentrating, which impaired his ability to complete work related tasks.  The examiner opined that the Veteran had functioned rather well until April 2008 following an altercation with a coworker after which he felt threatened by that coworker.  The Veteran reported an increase in anxiety symptoms and difficulty concentrating, which had led to impaired marital and family relationships in addition to occupational impairment.  The Veteran's work required sustained concentration and attention and he was granted short-term disability by his employer.  

A March 2009 evaluation shows that the Veteran's symptoms included poor memory; appetite disturbance with weight change; sleep disturbance; personality change; mood disturbance; emotional lability; recurrent panic attacks; anhedonia or pervasive loss of interests; paranoia or inappropriate suspiciousness; feelings of guilt/worthlessness; difficulty thinking or concentrating; social withdrawal or isolation; blunt, flat or inappropriate affect; decreased energy; intrusive recollections of traumatic experience; persistent irrational fears; generalized persistent anxiety; and hostility and irritability.  He had a current GAF score of 55.  The Veteran was opined to have slight limitation in activities of daily living; moderate limitation in maintaining social functioning; constant deficiencies of concentration, persistent or pace resulting in failure to complete tasks in a timely manner; and continual episodes of deterioration or decompensation in work or worklike settings.

A July 2009 treatment record shows that the Veteran was assisting his daughter by taking her to different appointments.  The record does not indicate how much of a relationship the Veteran had with his daughter.  

At his hearing, the Veteran testified that he had sleep impairment.  June 2010 Hearing Transcript (T.) at 2.  He testified that he did not get along well with people.  Id.  The Veteran testified that he had three to four panic attacks a week.  Id. at 3.  He testified that his daughters did not come and see him.  Id. at 6.  The Veteran testified that he did not go anywhere anymore and did not have any friends.  Id. at 7.  He testified that he only went to group therapy.  Id.

The Veteran was afforded a fee-based examination in November 2012.  A GAF score of 50 was assigned.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported being in the process of divorcing his second wife.  His symptoms included depressed mood; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.

The Veteran's treatment records throughout this appeal have shown symptoms such as those shown in the examinations.  Although the Veteran reported that he was divorcing his wife in 2012, a March 2014 record shows that he was still married.  His treatment records show that he has maintained a relationship with his wife and step-son.  They show that his GAF scores have ranged between 50 to 60.

Based on a review of the evidence, the Board concludes that a rating of 70 percent, but no higher, is warranted from the date of service connection.  In this case, the level of impairment, symptoms shown, and GAF scores throughout the Veteran's treatment records during this appeal and during the 2009 and 2012 examinations have been consistent.  Since the award of service connection, the Veteran has not worked and has only maintained relationships with his step-son and wife.  Although at least one treatment record shows that the Veteran had interactions with one of his daughters, a maintained relationship with her or the Veteran's other daughters has not been shown.  The effect of the Veteran's PTSD on his occupational and social functioning has appeared to be consistent since the award of service connection.  In light of the fact that the November 2012 examiner, after examining and interviewing the Veteran, opined that he met the criteria for a 70 percent disability rating, considering that the impairment shown since the award of service connection  been consistent, when affording the Veteran the benefit-of-the-doubt, the Board concludes that a 70 percent rating is warranted throughout this appeal.  

However, the criteria for a 100 percent disability rating have not been met.  No medical professional has provided any opinion indicating that the Veteran has total occupational and social impairment.  None of his treatment records or VA examinations have shown symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  While an SSA record shows that the Veteran lacked the motivation and desire to do daily activities due to depression and anxiety, the evidence does not show that he had the inability to perform such activities.  The Board also acknowledges that the Veteran had been arrested for an altercation with his wife; however, a persistent danger of hurting others has not been shown.  In this case, none of the symptoms indicative of a 100 percent rating have been shown.  

The Board acknowledges that the list of symptoms supporting a 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, total impairment has not been shown.  The Veteran has been shown to have relationships with his wife and step-son, suggesting that he does not have total social impairment.  To the extent that the Veteran does have occupational impairment, for the reasons set forth below, the Board is granting a TDIU prior to November 19, 2012.  As such, any occupational impairment experienced by the Veteran as a result of his service-connected PTSD will be compensated for with the award of a TDIU.  

The Board notes that the reported GAF scores of 51 to 60 are indicative of moderate symptoms; however, the Veteran has also had GAF scores of 50 indicative of serious symptoms, consistent with a 70 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 70 percent rating, but no higher, is warranted from the date of service connection.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  To the extent that the Veteran does have interference with his employment, the Board is granting a TDIU.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's PTSD disability has resulted in interference with employment or activities of daily life which would warrant an increased rating beyond 70 percent along with the award of a TDIU for this disability.

	B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.    

The Veteran's service-connected disabilities include PTSD, evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling; hearing loss, evaluated as zero percent or noncompensably disabling; and erectile dysfunction, evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.  During this appeal, the RO granted an increased rating for the Veteran's PTSD effective from November 19, 2012, and awarded a TDIU from the same date as the Veteran met the schedular criteria.  

In light of the Board granting the currently assigned 70 percent rating back to the date of service connection, the Board must now determine whether the Veteran's service-connected disabilities precluded the Veteran from engaging in substantially gainful employment prior to November 19, 2012.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  

The Veteran's November 2012 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed four years of high school and had no additional training or education.  He reported that he last worked in 2008 as a heat treat electrician.  In correspondence received in January 2014, his last employer confirmed that he was last employed in 2008 as a heat treat electrician.  His employer also indicated that the Veteran retired on disability due to PTSD, anxiety, depression, chronic obstructive pulmonary disease (COPD), arthritis, and Morton's neuroma.

The January 2009 examiner noted that the Veteran was currently on short-term disability due to COPD and PTSD symptoms.  The examiner observed that the Veteran had had an increase in anxiety and difficulty concentrating following an altercation with a coworker in February 2008.  The examiner noted that the Veteran was granted short-term disability due to the hazards of his job, which required sustained concentration and attention.

The November 2012 examiner reported that the Veteran had difficulties on the job with fellow workers and supervisors.  The examiner noted that the Veteran decided to apply for disability due to his difficulties at the job with his PTSD.  The examiner also noted that the Veteran could not be around a lot of people and did not adapt well to the normal stresses of life.  

Based on a review of the evidence, the Board concludes that an award of a TDIU prior to November 19, 2012, is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  
As already noted above, the RO concluded that the Veteran was unemployable from when he met the schedular requirement for a TDIU after granting an increase in his PTSD to 70 percent disabling effective from November 19, 2012.  For the reasons set forth above, the Board has granted the 70 percent rating back to the date of service connection as the Veteran's level of impairment and symptoms have been consistent throughout this appeal.  As such, since the RO found that the Veteran's PTSD was the primary disability that made him unable to secure or follow a substantially gainful employment, in light of the Board finding that the 70 percent rating is warranted prior to November 19, 2012, it follows that the award of a TDIU is also warranted prior to that date.  The evidence of record shows that the Veteran is primarily unemployable due to his service-connected PTSD, as it effected his concentration at work in addition to him being unable to get along with coworkers and supervisors.  Therefore, the Board concludes that the award of a TDIU is warranted from the date of service connection. 

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his PTSD, the findings of the VA examiners, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU prior to November 19, 2012.  Entitlement to a TDIU prior to November 19, 2012 is, therefore, granted.  


ORDER

A rating of 70 percent for PTSD is granted throughout the appeal, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to November 19, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


